Citation Nr: 0525709	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 3, 1998, for 
a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

This case was previously before the Board in July 2004, at 
which time it was remanded for the purpose of ensuring 
compliance with  the Veterans Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  An application for compensation or pension was received 
from the veteran in January 1994; at that time service 
connection was in effect for bilateral macular degeneration, 
rated 40 percent disabling, and hemorrhoids, rated 0 percent 
disabling.

2.  As there was no indication that pertinent VA medical 
records were available and the veteran failed to report for 
examination, the RO notified the veteran in August 1994 that 
his claim could not be granted and he was provided 
information as to his appellate rights, but he did not 
respond.

3.  The next communication from the veteran was received in 
September 1998, by which he requested an increase in his 
service-connected condition.

4.  By a decision dated in May 1999, the RO increased the 
rating for macular degeneration to 60 percent effective 
August 3, 1998.

5.  By a decision dated in July 1999, the RO granted TDIU 
effective June 16, 1999.

6.  When notified of the July 1999 decision, the veteran 
requested an earlier effective date.

7.  By a decision dated in August 1999, the RO established an 
effective date of August 3, 1998, for TDIU; the veteran was 
notified of this decision and of his appellate rights.

8.  The next communication received from the veteran was 
dated in August 2001, in which he indicated that the 
increased rating for his eye disorder and the TDIU should be 
retroactive to when he applied in 1994.

9.  The August 1994 and the August 1999 RO decisions were not 
timely appealed and did not contain clear and unmistakable 
error (CUE).


CONCLUSIONS OF LAW

1.  The August 1994 and August 1999 RO decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
20.302, 20.1103 (2004).

2.  The criteria for an effective date earlier than August 3, 
1998, for assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110, (West 2002); 
38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 
20.202, 20.302, 20.1100 (2004); Lapier v. Brown, 5 Vet. App. 
215 (1993); Russell v. Principi, 3 Vet. App. 310 (1992); 
Damrel v. Brown, 6 Vet. App. 242 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in August 
2001, February 2004, a February 2003 statement of the case 
(SOC), and by a January 2005 supplemental statement of the 
case (SSOC).

To the extent that the veteran has presented a CUE claim, 
these claims must be based on the record and law that existed 
at the time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(b) (2004).  The Court has held that the VCAA is not 
applicable to such claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran in the August 2001, and February 
2004 letters what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The February 2003 SOC and January 2005 
SSOC notified the veteran of the information and evidence 
needed to substantiate the claim and addressed the VCAA 
"fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with an opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, are 
unobtainable.  In addition the veteran has been afforded a VA 
examination to evaluate his disorder. 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Background.  By a January 1968 rating decision, the RO 
granted service connection for bilateral macular 
degeneration, rated 40 percent disabling.  Service connection 
was also granted for hemorrhoids, rated 0 percent disabling.

In January 1994, the RO received a claim for an increased 
rating for macular degeneration, as well as service 
connection for additional disabilities.  He reported that he 
had received treatment at a U.S. Public Health facility from 
1968 to 1981 and from Kaiser Permanente Memorial Group from 
1981 to 1993.  He also reported that he last worked in 1991.  
He submitted documents dated in 1967 and 1972, as well as a 
copy of a March 1992 letter from Betty Grant-Anderson, M.D, 
noting the veteran was disabled due to a serious lung 
condition.  (The Board notes that the veteran's eye disorder 
was not noted by the physician.)

The veteran was scheduled to report for several VA 
examinations in March 1994, including a VA visual 
examination.  However he failed to report for any of the 
examinations.

By a letter dated in August 1994, the RO notified the veteran 
that his claim could not be granted because the evidence of 
record was not sufficient to evaluate his current condition.  
He was told that this decision was based on the evidence of 
record and a notice from the VA Medical Center that he had 
failed t report for his VA examination of March 1994.  He was 
provided notice of his appellate rights.

In September 1998, the RO received a statement from the 
veteran in which he requested an increase in his disability 
rating.  He requested that records from a VA medical facility 
be obtained in support of his claim.  VA medical records for 
1996 and thereafter were subsequently added to the claims 
folder.

The veteran underwent a VA visual examination in March 1999.  
The examiner reviewed the veteran's medical records.  The 
examiner noted examining the veteran on October 7, 1998.  The 
examination indicated vision was 20/200 bilaterally.  The 
VAMC treatment records attached to the examination report 
included a clinical record dated August 3, 1998, indicating 
the veteran's eye disorder had worsened.

By a decision dated in May 1999 the RO increased the rating 
for bilateral macular degeneration to 60 percent effective as 
of August 3, 1998.  The date of the VAMC clinical records 
showing a worsening of the bilateral eye disorder.

By letter dated in June 1999 the RO informed the veteran that 
he might be entitled to a TDIU.  A VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, was enclosed with the letter.  The completed 
VA Form 21-8940, was received by the RO on June 16, 1999.  

Subsequently, by rating action in July 1999, TDIU was granted 
to June 16, 1999, the date of receipt of the TDIU claim.  By 
a statement dated July 26, 1999, the veteran requested an 
earlier effective date for the TDIU.  By rating action in 
August 1999, the effective date was amended to August 3, 
1998.  The RO notified the veteran of this decision by letter 
dated September 9, 1999.  Notice of his appellate rights was 
enclosed.  The veteran did not appeal this decision, and it 
became final in September 2000.

In August 2001, the veteran filed a new claim for an earlier 
effective date for TDIU, asserting that the rating should be 
effective as of the date of his January 1994 claim.  He 
claimed an error was made in the rating decision assigning an 
effective date of August 3, 1998, for the TDIU.

Legal Criteria.  The general rule with respect to the 
effective date for an award of increased compensation is that 
the effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2004).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one-year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2004).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2004); see also Sears v. Principi, 16 Vet. 
App. 244, 249 (2003)..

VA must look to all communications from a claimant that may 
be interpreted as applications or claims -- formal and 
informal -- for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995).

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7105, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2004).

An appeal consists of a timely filed notice of disagreement, 
in writing, and after an statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A claimant, or his 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him; otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201; see also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).

Analysis.  The veteran asserts that the effective date for 
the total rating should be the date of his 1994 claim.  
However, that claim was denied by the RO and he was informed 
of the denial and of his appellate rights in August 1994.  He 
did not appeal and that decision became final.  There have 
been no assertions of CUE as to this decision and there is no 
indication that there were any records generated by VA 
medical facilities that may have been in existence.  

The date that the veteran filed an application for 
compensation benefits in 1994 cannot serve as the effective 
date of his recent award of TDIU.  See Hazan v. Gober, 10 
Vet. App. 511, 520 (1997) (holding that for effective date 
purposes, the application must be the application on the 
basis of which the rating was awarded); Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The statutory framework simply does not allow for the Board 
to reach back to the date of the 1994 claim as a possible 
effective date for an award of TDIU that is predicated upon a 
reopened claim.  The rule of finality regarding an original 
claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.

After the veteran was notified that his claim was denied in 
August 1994, the next communication received from the veteran 
was received in September 1998.  The RO awarded TDIU, 
effective from June 19, 1999.  The veteran's request for an 
earlier effective date does not constitute a notice of 
disagreement with the RO's decision which assigned the 
effective date of June 19, 1999, as it did not express both 
dissatisfaction or disagreement with the decision and a 
desire for appellate review.  See Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).

By rating decision in August 1999, the RO amended the 
effective date from June 19, 1999, to August 3, 1998.   The 
veteran was notified by letter dated September 1999 of this 
rating decision and his appellate rights thereto; however, he 
did not file a timely appeal.  Thus, the August 1999 rating 
decision is final and binding.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  In 
the absence of clear and unmistakable error (CUE) it will be 
accepted as correct by the Board.  38 C.F.R. § 3.105(a) 
(2004). 

While there are medical records dated from 1967 to 1998 
reflecting treatment for eye disability, none of these 
records suggest that the veteran was unemployable due to his 
service-connected disability.  A March 1992 letter from Dr. 
Grant-Anderson, noted that the veteran was disabled and 
unable to work.  However, the doctor noted the veteran was 
disabled as a result of a serious non-service related lung 
disorder.  There was no mention made of the veteran's service 
connected eye disorder or hemorrhoid disorder. 

Turning to the question of whether the veteran submitted an 
informal claim prior to August 3, 1998, the Board finds that 
he did not under § 3.155 because no communication was filed 
prior to September 1998.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

In this regard, the Board notes that the file contains copies 
of VA medical treatment records beginning in October 1996, 
including a record dated August 3, 1998.  This record 
revealed a worsening in the veteran's bilateral eye disorder.  
While this document did not specifically illustrate that the 
veteran was totally disabled due to his service-connected eye 
disorder, the RO construed this as an informal claim as it 
demonstrated a factually ascertainable increase in disability 
during the 1-year period preceding the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability:  Provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2004).  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

As noted above, an unappealed decision of the RO becomes 
final and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  The Court has defined 
CUE as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear 
and unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  "To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  

In furtherance of his CUE claim, the veteran has not 
referenced any facts that were not considered by the RO in 
arriving at the assigned effective date, or any pertinent 
statutory or regulatory provisions that were incorrectly 
applied to the facts, which is required in order to establish 
a valid claim of CUE.  See Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of CUE in the August 1999 rating decision.  His 
claim of CUE is therefore denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) [if the veteran 
fails to plead a valid claim of CUE, his claim should be 
denied as a matter of law].


ORDER

Entitlement to an effective date prior to August 3, 1998, for 
assignment of TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


